DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bando et al (US 4961377) (cited in the previous Office Action) in view of  Gurke et al (US 20100136346).
Bando teaches a thermal stencil master sheet for stencil printing, comprising a thermoplastic synthetic resin film being bonded to a surface of said porous substrate with a urethane adhesive consisting essentially of a urethane prepolymer obtained by reacting a polyether diol with a diisocyanate so as to give an equivalent ratio of NCO/OH of at least 1.1 (see claim 1), meeting the limitations of claim 5. In particular, Bando teaches NCO/OH ratio of 1.9 (i.e. 65:35 ratio, see Example 1 at 5:30). 
Regarding claim 6, Bando teaches modified polyisocyanates (see 2:50).
In reference to claim 8, the adhesive comprises two parts (i.e. urethane prepolymer and polyether diol). 
Bando fails to teach a composition  with  the claimed diisocyanate/polyol mass ratio. 

Gurke teaches an adhesive comprising polyol  and isocyanate and at mass ratio of 1:3 (i.e. 25/65) (see Table 4, Entry 2 at 0046).
Regarding claim 6, Gurke teaches wide variety of polyisocyanates, some of them are modified (i.e. SUPRASEC 1412: prepolymer of NCO value 19%, based on MDI and a polyester polyol of MW 2000,  see 0036). 

In reference to claim 7, Gurke teaches the mixtures of diphenyl methane diisocyanates (MDI) and oligomers thereof known in the art as "crude' or polymeric MDI having an isocyanate functionality of greater than 2, or any of their derivatives having a urethane, isocyanurate, etc. (see 0012).

Regarding claim 8, Gurke teaches an adhesive comprising two parts (i.e. polyisocyanates and polyol, see Example2 at 0043).

Gurke teaches that the advantage of the adhesives above is that they characterized by curing time reduction, resulting in a major cost saving in the reduction of working capital and stock (see 0055).

Therefore, it would have been obvious to a person of ordinary skills in  the art to use Gurke’s adhesive in a  stencil composition, since its use results in a curing time reduction, leading to a major cost saving in the reduction of working capital and stock.


Double Patenting
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 
Claims 1 and 5-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 4961377 in view of Gurke et al (US 20100136346). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims a thermal stencil master sheet for stencil printing, comprising a thermoplastic synthetic resin film being bonded to a surface of said porous substrate with a urethane adhesive consisting essentially of a urethane prepolymer obtained by reacting a polyether diol with a diisocyanate so as to give an equivalent ratio of NCO/OH of at least 1.1 (see claim 1). In reference to claim 8, the adhesive comprises two parts (i.e. urethane prepolymer and polyether diol). U.S. Patent No. 4961377 fails to claim the NCO/OH ratio of claim 1, recited in the instant Application. However, U.S. Patent No. 4961377 teaches that diisocyanate and a polyether diol of the equivalent ratio of NCO/OH of 1.5-2.0 is desirable (see 3:40). In particular, the reference teaches that if the ratio of NCO/OH < 1.5, the flow temperature of the resulting urethane prepolymer after its curing is liable to be lower than 150 C and the adhesion is reduced. Further, the viscosity of the urethane prepolymer has a high viscosity so that the operation
U.S. Patent No. 4961377 fails to claim a composition  with  the claimed diisocyanate/polyol mass ratio. 

Gurke teaches an adhesive comprising polyol  and isocyanate and at mass ratio of 1:3 (i.e. 25/65) (see Table 4, Entry 2 at 0046).
Regarding claim 6, Gurke teaches wide variety of polyisocyanates, some of them are modified m (i.e. SUPRASEC 1412: prepolymer of NCO value 19%, based on MDI and a polyester polyol of MW 2000,  see 0036). 

In reference to claim 7, Gurke teaches the mixtures of diphenyl
methane diisocyanates (MDI) and oligomers thereof known
in the art as "crude' or polymeric MDI having an isocyanate functionality of greater than 2, or any of their derivatives having a urethane, isocyanurate, etc. (see 0012).

Regarding claim 8, Gurke teaches an adhesive comprising two parts (i.e. polyisocyanates and polyol, see Example2 at 0043).

Gurke teaches that the advantage of the adhesives above is that they characterized by curing time reduction, resulting in a major cost saving in the reduction of working capital and stock (see 0055).

Therefore, it would have been obvious to a person of ordinary skills in  the art to use Gurke’s adhesive in a  stencil composition, since its use results in a curing time reduction, leading to a major cost saving in the reduction of working capital and stock.

Allowable Subject Matter
3.	Claims 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Search for prior art does not result in  a reference covering the subject matter of the claims above. 
The closest prior art is represented by Bando et al (US 4961377).

Bando teaches a thermal stencil master sheet for stencil printing, comprising a thermoplastic synthetic resin film being bonded to a surface of said porous substrate with a urethane adhesive consisting essentially of a urethane prepolymer obtained by reacting a polyether diol with a diisocyanate so as to give an equivalent ratio of NCO/OH of at least 1.1 (see claim 1).

However, the reference fails to teach the percentage of the urethane prepolymer in the screen master.

Response to Arguments

4.	Applicant’s arguments with respect to claims 1, 5-8 and new claims 13-15  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner agrees with Applicant’s arguments regarding rejection under 35 USC 102 and Double Patenting rejection. As a result, new rejections are presented in the Office Action.




 






5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765